DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agarwal et al. (Agarwal), Pub. No.  2021/0182287. 
As to claim 1, Agarwal teaches the invention as claimed, including a system comprising: a processing unit configured to: 
receive user session data identifying website activities of a user from a web server; generate feature data based on at least the user session data for the user (Agarwal; paragraph [0096]); 
provide a first portion of the feature data to at least one different processing unit to enable the generation of first output data based on the first portion of the feature data and the generation of second output data based on the second portion of the feature data (Agarwal; paragraph [0097]); 
receive the first output data and the second output data from the at least one different processing unit (Agarwal; paragraphs [0096-0097; 0119-0120]); 
generate item recommendations based on the first output data and the second output data (Agarwal; paragraphs [0096-0097; 0119-0120]); and 
transmit the item recommendations to the web server (Agarwal; paragraphs [0096-0097; 0119-0120; 0182]).

As to claims 2-5, Agarwal teaches the at least one different processing unit comprises a second processing unit and a third processing unit; the second processing unit is configured to execute a first machine learning model to generate the first output data; and the third processing unit is configured to execute a second machine learning model to generate the second output data; the second processing unit and the third processing unit are configured to execute at least a portion of the first machine learning model and at least a portion of the second machine learning model, respectively, in parallel; each of the first machine learning model and the second machine learning model are generative models; generating the item recommendations comprises: executing a merging algorithm based on the first output data and the second output data to generate third output data; and generating the item recommendations based on the third output data (Agarwal; paragraphs [0044-0046; 0051; 0243-0244]).

As to claims 6-9, Agarwal teaches the processing unit is a central processing unit (CPU), and each of the at least one different processing unit is a graphical processing unit (GPU); the processing unit is configured to provide the first output data and the second output data to the at least one different processing unit for execution of a third machine learning model to generate third output data, and wherein generating the item recommendations is based on the third output data; the at least one different processing unit comprises a second processing unit and a third processing unit; and the processing unit is configured to: assign the first machine learning model to the second processing unit; assign the second machine learning model to the third processing unit; and assign the third machine learning model to the second processing unit when the first output data and the second output data have been generated; the first processing unit is configured to execute the assignments based on configuration data stored in a database, wherein the configuration data identifies input requirements for each of the first machine learning model, the second machine learning model, and the third machine learning model (Agarwal; paragraphs [0044-0046; 0051; 0243-0244]).
Claims 10-20 have similar limitations as claims 1-9; therefore, they are rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                            
  
/Le H Luu/
Primary Examiner, Art Unit 2448